DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 17 is being interpreted under 35 USC 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module for” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 17 limitation “module for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

a module for estimating the channel between itself and its upper communication node in the system, 
a module for computing an equalization filter based on the estimation of the channel, and 
a module for applying the equalization filter to improve the condition of the communication channel containing the repeater, 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIG. 2.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, Claim 1 recites, “wherein a repeater estimates the channel between itself and its upper communication node in the system,” in line 2. There is not antecedent basis for “the channel” in the claim.
Second, Claim 1 recites, “the condition of the communication channel containing the one or more repeaters,” in line 5. There is no antecedent basis for “the condition” and it is unclear if “the communication channel containing the one or more repeaters” is the same as “the channel” recited in claim 2.
Claim 2-16 depend from claim 1 and are rejected for this reason.
Claim 17 is directed to an apparatus and is similar in scope to claim 1 and is rejected with the same reasoning as claim 1. Claims 18-19 depend from claim 17 and are rejected for this reason.
Third, Claim 13 recites “the transmitter side beamforming.” There is no antecedent basis for this limitation in the claim.
Fourth, Claim 14 recites “the receiver side beamforming.” There is no antecedent basis for this limitation in the claim.

Claims 1-19 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For instance, claim 1 does not define BS or UE and recites “one or more repeaters” in line 1 and "a repeater” in line 2 making it unclear if the same repeater is being referred to. Claim 4 recites, “the system in claimed 1 further comprising that a plural of repeaters are placed in the coverage of a BS so that they forms a network that may contain more than one layer of communication nodes,” which is replete with grammatical errors.
Dependent claims 2-16 are also rejected under 35 USC 112 (b) for similar reasoning.
Similar rejection applies to claim 17 and its dependent claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.










Claims 1-3, 5-8, 10-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohebbi (US 2008/0299896 A1) in view of Barriac et al. (US 2010/0284445 A1).
	Regarding claim 1: 
As shown in FIGS. 1-11 Mohebbi discloses a MIMO wireless communication system (see FIG. 2 and paragraph [0010] where Mohebbi discloses, “In one aspect, a multiple-input, multiple-output wireless communications repeater includes at least a first pair of antennas.”) comprising one or more BS (see FIG. 2, BTS), one or more repeaters (see FIG. 2, Diversity Repeater 200), and one or more UEs (see FIG. 2, MS), wherein a repeater estimates the channel between itself and its upper communication node in the system (see FIG. 7 and paragraph [0035] where Mohebbi discloses, “Once one of these channels is acquired (CPICH or P-SCH or S-SCH or any other common broadcast channel), it is then possible to estimate the channel impulse response (i.e. "channel estimates") of each of the diversity branches for a given BTS (usually the strongest).”), computes an equalization filter or equalization coefficients based on the estimation of the channel (see FIG. 7 and paragraph [0036], where Mohebbi discloses, “Once the channel estimate for each branch is known (h1* and h-2* in FIG. 7), a tap delay-line (or a chip-level equalizer) can be used to collect all the delayed energy in each branch, before the chip-level combining of the signal with MRC or EGC scheme.”), and applies the equalization filter to perform maximum ratio combining (see Mohebbi, FIG. 8 and paragraph [0037] where Mohebbi discloses  performing MRC combining on the outputs of the tap-delay line).
Mohebbi discloses all the above, but does not explicitly disclose “applies the equalization filter to improve the condition of the communication channel containing the one or more repeaters.”
Barriac concerns wireless communication systems and techniques and is in the same field of endeavor as Mohebbi. Barriac discloses applying an equalization filter (see FIG. 4 feedback signal estimate computation block 462 and paragraph [0061] where Barriac discloses the feedback signal estimate is coupled to summer 444 to be subtracted from the receive signal to realize echo cancellation) to improve the condition of the communication channel containing the one or more repeaters (see FIG. 4 where the output of adjustable delay 460 is input to feedback estimate computation block 462 and paragraph [0087] where Barriac discloses Variable delay D2 has the effect of calibrating out the bulk delay in the feedback channel, thereby minimizing the effects of excess delay spread on the feedback channel.).
It would be obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Mohebbi as taught by Barriac such that the equalization filter of Mohebbi is applied to improve the condition of the communication channel containing  the one or more repeaters as taught by Barriac, thus allowing improved wireless repeater performance in a multi-repeater environment (Barriac , paragraph [0030]).

Regarding claim 2: 
The combination of Mohebbi and Barriac discloses the system in claimed 1 wherein improving the condition of the communication channel comprises increasing the coherence bandwidth of the communication channel (see Barriac paragraph [0066] where discussion of reduced delay spread is disclosed which would inherently increase coherence bandwidth since coherence bandwidth is related to the inverse of the delay spread).
	
	Regarding claim 3: 
The combination of Mohebbi and Barriac discloses the system in claimed 1 wherein improving the condition of the communication channel comprises reducing the delay spread of the communication channe (see Barriac paragraph [0066] where discussion of reduced delay spread is disclosed).

	Regarding claim 5: 
The combination of Mohebbi and Barriac discloses the system claimed in 1 further comprising that the equalization of the channel between two neighboring nodes is implemented by either the upper node or the lower node, which is predefined by the system or informed through control information (see Mohebi, paragraph [0035] where equalization is implemented by control information).



	Regarding claim 6: 
The combination of Mohebbi and Barriac discloses the system in claim 1 further comprising that a upper node transmits a pilot to the lower node and the lower node computes the equalization coefficients with the sampled received signals after the ADC, wherein the equalization coefficients are defined as a vector containing multiple complex-valued numbers (see Mohebi FIG. 6, paragraph [0035] where equalization is implemented by a pilot).

	Regarding claim 7: 
The combination of Mohebbi and Barriac discloses the system in claim 6 further comprising that the pilot signals are transmitted in the GP of a TDD wireless communication system (see Mohebbi paragraph [0047] where Mohebbi discusses GSM and TD-SCDMA and pilot signals would inherently be transmitted during the guard interval).

	Regarding claim 8: 
The combination of Mohebbi and Barriac discloses the system in claim 6 further comprising that some OFDM symbols is reserved for pilot transmission for equalization coefficient estimation, wherein the whole OFDM symbol is used for pilot sequence transmission when an OFDM symbol is reserved for pilot transmission (see Mohebi, paragraph [0033] where Mohebbi discusses OFDM).

	Regarding claim 10: 
The combination of Mohebbi and Barriac discloses the system in claim 1 further comprising that the lower nodes feedback the received pilot signal after ADC or the estimated equalization coefficients to the upper node for equalization coefficient computation, wherein the equalization coefficients are defined as a vector containing multiple complex-valued numbers (see Mohebi FIG. 6, paragraph [0035] where equalization is implemented by a pilot).

	Regarding claim 11: 
The combination of Mohebbi and Barriac discloses the system in claim 1 further comprising that orthogonal pilot sequences is employed by multiple nodes transmitting pilot signals in the downlink for equalization coefficients estimation simultaneously (see Mohebbi FIG. 6 and paragraph [0035]).

	Regarding claim 12: 
The combination of Mohebbi and Barriac discloses the system in claim 1 further comprising that the same pilot sequence(s) are shared by two or more nodes that are sufficiently separated in distance or are using highly direction antennas with sufficient angular separation (see Mohebbi FIG. 6 and paragraph [0035]).

	Regarding claim 15: 
The combination of Mohebbi and Barriac discloses the system in claim 1 further comprising that the communication node that computes the equalization coefficients applies the coefficients to the received RF signals when it works in the amplify-and-forward or the sample-and-forward mode in the downlink (see Mohebbi FIG. 2 and paragraph [0030]).





	Regarding claim 16: 
The combination of Mohebbi and Barriac discloses the system in claim 1 further comprising that the communication node that computes the equalization coefficients applies the coefficients to the transmitting RF signals when it works in the amplify-and-forward or the sample-and-forward mode in the uplink (see Mohebbi FIG. 2 and paragraph [0030]).

	Regarding claim 17: 
As shown in FIGS. 1-11 Mohebbi discloses a repeater for using in a MIMO wireless communication system (see FIG. 2 and paragraph [0010] where Mohebbi discloses, “In one aspect, a multiple-input, multiple-output wireless communications repeater includes at least a first pair of antennas.”) comprising a module for estimating the channel between itself and its upper communication node in the system (see FIG. 7 and paragraph [0035] where Mohebbi discloses, “Once one of these channels is acquired (CPICH or P-SCH or S-SCH or any other common broadcast channel), it is then possible to estimate the channel impulse response (i.e. "channel estimates") of each of the diversity branches for a given BTS (usually the strongest).”), a module for computing an equalization filter based on the estimation of the channel (see FIG. 7 and paragraph [0036], where Mohebbi discloses, “Once the channel estimate for each branch is known (h1* and h-2* in FIG. 7), a tap delay-line (or a chip-level equalizer) can be used to collect all the delayed energy in each branch, before the chip-level combining of the signal with MRC or EGC scheme.”), and a module for applying the equalization filter to perform maximum ratio combining (see Mohebbi, FIG. 8 and paragraph [0037] where Mohebbi discloses  performing MRC combining on the outputs of the tap-delay line), wherein the MIMO wireless communication system comprises one or more BS (see FIG. 2, BTS), one or more repeaters (see FIG. 2, Diversity Repeater 200), and one or more UEs (see FIG. 2, MS).

Mohebbi discloses all the above, but does not explicitly disclose “applies the equalization filter to improve the condition of the communication channel containing the one or more repeaters.”
Barriac is in the same field of endeavor as Mohebbi. Barriac discloses applying an equalization filter (see FIG. 10, channel processing modules 1006 and paragraph [0085]; “One or more channel processing modules 1006 can comprise inter-operative portions 1038 receive spatial combiner, canceller combiner, channel filter, gain control, transmit spatial equalizer, feedback equalizer, correlation metric, transmission buffer, receive signal buffer, and equalizer weight adaption.”) to improve the condition of the communication channel containing the one or more repeaters (see paragraph [0087] where Procotor discloses the processed/conditioned signals are then transmitted thus the equalization was performed to improve the channel by reducing interference).
It would be obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Mohebbi as taught by Barriac such that the equalization filter of Mohebbi is applied to improve the condition of the communication channel containing  the one or more repeaters as taught by Barriac, thus allowing improved wireless repeater performance in a multi-repeater environment (Barriac , paragraph [0030]).

	Regarding claim 18: 
The combination of Mohebbi and Barriac discloses the repeater in claimed 17 wherein improving the condition of the communication channel comprises increasing the coherence bandwidth of the communication channel (see Barriac paragraph [0066] where discussion of reduced delay spread is disclosed which would inherently increase coherence bandwidth since coherence bandwidth is related to the inverse of the delay spread).


	Regarding claim 19: 
The combination of Mohebbi and Barriac discloses the repeater in claimed 17 wherein improving the condition of the communication channel comprises reducing the delay spread of the communication channel (see Barriac paragraph [0066] where discussion of reduced delay spread is disclosed).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mohebbi (US 2008/0299896 A1) in view of Barriac et al. (US 2010/0284445 A1) as applied to claim 1 above, and further in view of Maca (US 2011/0249708 A1).
	Regarding claim 4: 
The combination of Mohebbi and Barriac discloses the system in claimed 1, but does not explicitly disclose further comprising that a plural of repeaters are placed in the coverage of a BS so that they forms a network that may contain more than one layer of communication nodes, wherein each repeater receives signals from its upper nodes that is either a BS or one or more repeaters and transmits signals to the lower nodes that is either one or more repeaters or one or more UEs in the downlink transmission.
Maca is in the same field of endeavor as Mohebbi and Barriac. Maca discloses a plural of repeaters are placed in the coverage of a BS so that they forms a network that may contain more than one layer of communication nodes, wherein each repeater receives signals from its upper nodes that is either a BS or one or more repeaters and transmits signals to the lower nodes that is either one or more repeaters or one or more UEs in the downlink transmission (see Maca FIG. 1 and paragraph [0019] where Maca discloses, “The master unit 4 includes one or more donor antennas 8b that receive wireless signals 15, which include the desired communication signals to be repeated, and transmits the signals to the remote units 4. The remote units 4, in turn, repeat the wireless signals through one or more coverage antennas 9b as downlink signals 15a.”).
It would be obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Mohebbi and Barriac as taught by Maca such that a plural of repeaters are placed in the coverage of a BS so that they forms a network that may contain more than one layer of communication nodes, wherein each repeater receives signals from its upper nodes that is either a BS or one or more repeaters and transmits signals to the lower nodes that is either one or more repeaters or one or more UEs in the downlink transmission, thus allowing a multi-repeater environment which would allow for higher signal integrity at the lower nodes but also better mitigation of multipath signals at the repeaters (Maca, paragraph [0004]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mohebbi (US 2008/0299896 A1) in view of Barriac et al. (US 2010/0284445 A1) as applied to claim 1 above, and further in view of Proctor (US 2008/0225929 A1).
Regarding claim 9: 
The combination of Mohebbi and Barriac discloses the system in claim 1, but does not explicitly disclose wherein computing an equalization filter comprising computing equalization coefficients as solving an MMSE type problem and the solution has a form of a Wiener filter.
Proctor is in the same field of endeavor as Mohebbi and Barriac. Proctor discloses wherein computing an equalization filter comprising computing equalization coefficients as solving an MMSE type problem and the solution has a form of a Wiener filter (see Proctor FIGS. 13 and 14 and paragraph [0065] where Proctor discloses, “Exemplary repeater environment 600 can comprise additional antenna elements as required to perform methods as described in FIG. 13 and FIG. 14 to achieve cancellation realized by using a closed form calculation (e.g., MMSE) in calculating equalizer weights.”).
It would be obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Mohebbi and Barriac as taught by Proctor such that wherein computing an equalization filter comprising computing equalization coefficients as solving an MMSE type problem and the solution has a form of a Wiener filter, thus allowing improved signal integrity (Proctor, paragraph [0010]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mohebbi (US 2008/0299896 A1) in view of Barriac et al. (US 2010/0284445 A1) as applied to claim 1 above, and further in view of Marzetta et al. (US 2016/0134438 A1).

Regarding claim 13: 
The combination of Mohebbi and Barriac discloses the system in claim 1, but does not explicitly discloses further comprising that the transmitter side beamforming is applied when the number of antennas on the transmitter, which can be a BS, a UE, or a repeater, is larger than the number of antennas on the receiving repeater, before the channel equalization process, where the beamforming matrix is calculated based on the channel estimation acquired by the transmitter transmitting pilots to the receiver and the receiver feeding back the channel estimates, or the receiver transmitting pilots to the transmitter if channel reciprocity is valid.
Marzetta is in the same field of endeavor as Mohebbi and Barriac. Marzetta discloses the transmitter side beamforming is applied when the number of antennas on the transmitter, which can be a BS, a UE, or a repeater, is larger than the number of antennas on the receiving repeater, before the channel equalization process, where the beamforming matrix is calculated based on the channel estimation acquired by the transmitter transmitting pilots to the receiver and the receiver feeding back the channel estimates, or the receiver transmitting pilots to the transmitter if channel reciprocity is valid (see Marzetta FIG. 2 and paragraph [0105] where Marzetta discloses an example beamforming operation to generate a pre-coded downlink signal x.sub.d(f) for transmission by the Massive MIMO central node 140 to the relay cells 120-1 through 120-K).
It would be obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Mohebbi and Barriac as taught by Marzetta such that the transmitter side beamforming is applied when the number of antennas on the transmitter, which can be a BS, a UE, or a repeater, is larger than the number of antennas on the receiving repeater, before the channel equalization process, where the beamforming matrix is calculated based on the channel estimation acquired by the transmitter transmitting pilots to the receiver and the receiver feeding back the channel estimates, or the receiver transmitting pilots to the transmitter if channel reciprocity is valid, thus allowing more flexible deployment under a wide range of operating conditions (Marzetta, paragraph [0004]).

	Regarding claim 14: 
The combination of Mohebbi and Barriac discloses the system in claim 1 further comprising that the receiver side beamforming is applied when the number of antennas on the receiving repeater is equal or larger than the number of antennas on the transmitter, which can be a BS, a UE, or a repeater, before the channel equalization process, where the beamforming matrix is calculated based on the channel estimation acquired by the transmitter transmitting pilots to the receiver.
Marzetta is in the same field of endeavor as Mohebbi and Barriac. Marzetta discloses the receiver side beamforming is applied when the number of antennas on the receiving repeater is equal or larger than the number of antennas on the transmitter, which can be a BS, a UE, or a repeater, before the channel equalization process, where the beamforming matrix is calculated based on the channel estimation acquired by the transmitter transmitting pilots to the receiver (see Marzetta FIG. 2 and paragraph [0105] where Marzetta discloses an example beamforming operation to generate a pre-coded downlink signal x.sub.d(f) for transmission by the Massive MIMO central node 140 to the relay cells 120-1 through 120-K).
It would be obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Mohebbi and Barriac as taught by Marzetta such that the receiver side beamforming is applied when the number of antennas on the receiving repeater is equal or larger than the number of antennas on the transmitter, which can be a BS, a UE, or a repeater, before the channel equalization process, where the beamforming matrix is calculated based on the channel estimation acquired by the transmitter transmitting pilots to the receiver, thus allowing more flexible deployment under a wide range of operating conditions (Marzetta, paragraph [0004]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/               Examiner, Art Unit 2631
/SAM K AHN/               Supervisory Patent Examiner, Art Unit 2633